Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Goldberg Reg. No. 28215 on 12/14/2021. 

The following claims have been amended as follows: 

1. 	(Currently Amended) a method of facilitating manual selection of an entity from a list of entities displayed in a scrollable list, comprising the steps of: 
establishing a list of selectable entities; 
identifying a range of said selectable entities within said list; 
displaying a portion of said range; 
receiving an output signal in response to manually applied pressure; 
distinguishing said output signal between an initial normal pressure and a high pressure, wherein said high pressure is higher than said initial normal pressure; 
scrolling through said range at a rate related to said manually applied pressure; and 
reducing said range during said scrolling operation;

wherein said reducing step includes removing entities from the range that have been moved away from during said scrolling step, and 
said method further comprises the steps of: 
detecting a change of applied pressure from said initial normal pressure to said high pressure at a noted position in said list during said scrolling operation; 
recording an end condition upon performing said scrolling step to an end of said range; and 
returning to said noted position upon the removal of said applied pressure.

11. (Currently Amended) An apparatus for allowing a user to make a manual selection, comprising: 
a display device for displaying a range of entities in a scrollable list; 
a manually interactive device arranged to produce an output signal that changes by an extent related to an applied level of pressure; and 
a processing device configured to scroll through said range at a rate determined by said output signal, to reduce said range as a scrolling operation is performed, and to distinguish said output signal between an initial normal pressure and a high pressure, wherein said high pressure is higher than said initial normal pressure; 
wherein all said entities are initially identified as being within said range and said range is reduced by removing entities from the range that have been moved away from during said scrolling operation; and 

detect a change of applied pressure from said initial normal pressure to said high pressure at a noted position in said list during said scrolling operation; 
record an end condition upon performing said scrolling step to an end of said range; and 
return to said noted position upon the removal of said applied pressure.

16. 	(Currently Amended) A television system, comprising:
a television-set; and 
a remote-control-device, having a sensor responsive to manually applied pressure; and 
a processor, 
wherein said television-set is configured to: 
display a portion of a range that is identified from a list of available television programs; and 
show a television program selected from said list; and wherein said processor is configured to: 
identify said range including initially identifying all said television programs as being within said range; 
receive an output signal from said sensor; 
distinguish said output signal between an initial normal pressure and a high pressure, wherein said high pressure is higher than said initial normal pressure; 
scroll through said range at a rate determined by said output signal to identify said portion for display; 

detect a change of applied pressure from said initial normal pressure to said high pressure at a noted position in said list during said scrolling operation; 
record an end condition upon performing said scrolling step to an end of said range; and 
return to said noted position upon the removal of said applied pressure.

In addition to the remarks filed 12/03/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 11 and 16 when taken in the context of the claims as a whole.  Specifically, the combination of establishing a list of selectable entities having a identified displayed range, with an output signal in response to manually applied pressure, with
distinguishing said output signal between an initial normal pressure and a high pressure, wherein said high pressure is higher than said initial normal pressure, with scrolling through said range at a rate related to said manually applied pressure, with reducing said range during said scrolling operation, with detecting a change of applied pressure from said initial normal pressure to said high pressure at a noted position in said list during said scrolling operation, with recording an end condition upon performing said scrolling step to an end of said range and returning to said noted position upon the removal of said applied pressure.
At best the prior arts of record, specifically, Freed (US 9030419 B1) teaches scrolling through a list with pressure input that reduces a range of a list (See Fig. 8 Col. 13 Ln. 11-29). Freed further teaches force output detection (see Col. 2 Ln. 40-64). Gabryjelski (US 20160170629 A1 hereinafter Gabryjelski) teaches removing entities from the range that have 
Newly cited art Kim et al. (US 20110050591 A1) teaches bookmarking, scrolling, and returning to previous page based on pressure on a button or screen (see ¶63). Brid (US 20130111396 A1) teaches snap points that will stop active scrolling (see ¶36-¶37).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11 and 16 as a whole.
Thus, claims 1, 11 and 16 are allowed over the prior art of record.
Claims 2, 4, 6-7, 9-10, 12-15, 17-18 and 20 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 12/03/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143